DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David B. Hardy Reg No 47,362 on 07/26/2021.
The application has been amended as follows: 
1. (Previously Presented) A monitoring device operable to make up a part of a network fault monitoring system operable to monitor reachability between a user connection point and another user connection point of a plurality of user connection points in a virtual network built on a network having layers made up with aggregations of network devices, the user connection points representing connection points between the virtual network and a user side and being in the network devices,
	wherein in a case in which a plurality of monitoring devices constitute a layer corresponding to a monitoring target layer of the aggregations of the network devices, and among the plurality of monitoring devices monitoring the aggregations of the network devices, the monitoring device belongs to an N-th layer that is an upper layer with respect to a first layer, the first layer being a lowermost layer among a plurality of the layers of the plurality of monitoring devices, the monitoring device determines reachability between the user connection point and the another connection point in different aggregations belonging to an (N-1)-th layer based on: 
i) connection statuses between connection point network devices representing network devices connecting different aggregations belonging to the (N-1)-th layer, each of the different aggregations being an element of a monitoring target aggregation of the N-th layer, and
ii) information of reachability from the user connection point to the connection point network devices belonging to the aggregation of the (N-1)-th layer comprising the user connection point, the information of reachability being received from the monitoring devices belonging to a lower layer, and
wherein .
when a change occurs in a connection status between the connection point network devices representing network devices connecting the aggregations of the (N-1)-th layer, a higher-rank connection point reachability information database of the N-th layer is updated such that the higher-rank connection point of the N-th layer of a user connection point whose higher-rank connection point of the (N-1)-th layer is one of the connection point network devices having changed reachability for the higher-rank connection point of the N-th layer in accordance with the change in the connection status is updated to
a) “none” in a case in which reachability between the higher-rank connection point of the (N-1)-th layer and the higher-rank connection point of the N-th layer is “present”,
b) “none” in a case in which the reachability between the higher-rank connection point of the (N-1)-th layer and the higher-rank connection point of the N-th layer is “absent”,
c) “none” in a case in which a value of the higher-rank connection point of the (N-1)-th layer changes to “none”, or
d) the higher-rank connection point of the N-th layer that can be reached from the one of the connection point network devices, in a case in which a value of the higher-rank connection point of the (N-1)-th layer changes from “none” to the connection point network device becoming the higher-rank connection point of the (N-1)-th layer,
when a change in a connection status between the connection point network devices occurs, an inter-connection point reachability information database of the N-th layer is updated, such that the reachability between a pair of user connection points whose higher-rank connection points of the (N-1)-th layer are the connection point network devices having changed reachability in accordance with the change in the connection status between connection point network devices is updated in accordance with the change in the connection status between the connection point network devices, 
when a change occurs in the reachability between one of the connection point network devices and one of the higher-rank connection points of the (N-1)-th layer corresponding to the user connection point, the reachability between a pair of user connection points comprising the user connection point corresponding to the higher-rank connection points of the (N-1)-th layer having the change in accordance with the reachability between the higher-rank connection points of the (N-1)-th layers of the pair of user connection points or the reachability between each of the higher-rank connection points of the (N-1)-th layers of the pair of user connection points and each of the pair of user connection points is updated, and
when the N-th layer is a layer lower than an uppermost layer, updated information of the higher-rank connection point reachability information database of the N-th layer to a monitoring device of an upper layer with respect to the N-th layer is transmitted.

2. (Currently Amended) A monitoring device operable to make up a part of a network fault monitoring system operable to monitor reachability between a user connection point and another user connection point of a plurality of user connection points in a virtual network built on a network having layers made up with aggregations of network devices, the user connection points representing connection points between the virtual network and a user side and being in the network devices,
wherein in a case in which a plurality of monitoring devices constitute a layer corresponding to a monitoring target layer of the aggregations of the network devices, and among the plurality of monitoring devices monitoring the aggregations of the network devices, the monitoring device belongs to an N-th layer that is an upper layer with respect to a first layer, the first layer being a lowermost layer among a plurality of layers of the plurality of monitoring devices, the monitoring device comprises:
(i) a memory device, implementing one or more processors, configured to store:
a higher-rank connection point reachability information database of an N-th layer storing (N+1) items in association with each other; and
an inter-connection point reachability information database of the N-th layer storing a pair of user connection points of which higher-rank connection points of an (N-1)-th layer are different in the higher-rank connection point reachability information database of the N-th layer and reachability of the pair of user connection points in association with each other,
wherein
the (N+1) items comprising the user connection point and higher-rank connection points from a higher-rank connection point of the first layer to a higher-rank connection point of the N-th layer,
the higher-rank connection point of the first layer representing a network device that can be reached from the user connection point and being comprised in a monitoring target aggregation of the first layer, and
the higher-rank connection point of the N-th layer representing a network device that can be reached from the user connection point and connecting a monitoring target aggregation of the N-th layer that is different from a monitoring target aggregation of the monitoring device to the monitoring target aggregation of the monitoring device;
(ii) a higher-rank connection point reachability information updating unit of the N-th layer;
(iii) an inter-connection point reachability information updating unit of the N-th layer; and
(iv) an upper-layer notification unit of the N-th layer,
wherein
the higher-rank connection point reachability information updating unit of the N-th layer, when a change occurs in a connection status between connection point network devices representing network devices connecting the aggregations of the (N-1)-th layer, which are elements of monitoring target aggregations of the N-th layer, updates the higher-rank connection point reachability information database of the N-th layer such that the higher-rank connection point of the N-th layer of a user connection point whose higher-rank connection point of the (N-1)-th layer is one of the connection point network devices having changed reachability for the higher-rank connection point of the N-th layer in accordance with the change in the connection status is updated to
a) “none” in a case in which reachability between the higher-rank connection point of the (N-1)-th layer and the higher-rank connection point of the N-th layer is “present”,
b) “none” in a case in which the reachability between the higher-rank connection point of the (N-1)-th layer and the higher-rank connection point of the N-th layer is “absent”,
c) “none” in a case in which a value of the higher-rank connection point of the (N-1)-th layer changes to “none”, or
d) the higher-rank connection point of the N-th layer that can be reached from the one of the connection point network devices, in a case in which a value of the higher-rank connection point of the (N-1)-th layer changes from “none” to the connection point network device becoming the higher-rank connection point of the (N-1)-th layer,
the inter-connection point reachability information updating unit of the N-th layer updates the inter-connection point reachability information database of the N-th layer, when a change in a connection status between the connection point network devices occurs, such that the reachability between a pair of user connection points whose higher-rank connection points of the (N-1)-th layer are the connection point network devices having changed reachability in accordance with the change in the connection status between connection point network devices is updated in accordance with the change in the connection status between the connection point network devices,
the inter-connection point reachability information updating unit of the N-th layer, when a change occurs in the reachability between one of the connection point network devices and one of the higher-rank connection points of the (N-1)-th layer corresponding to the user connection point, updates the reachability between a pair of user connection points comprising the user connection point corresponding to the higher-rank connection points of the (N-1)-th layer having the change in accordance with the reachability between the higher-rank connection points of the (N-1)-th layers of the pair of user connection points or the reachability between each of the higher-rank connection points of the (N-1)-th layers of the pair of user connection points and each of the pair of user connection points, and
the upper-layer notification unit of the N-th layer, when the N-th layer is a layer lower than an uppermost layer, transmits updated information of the higher-rank connection point reachability information database of the N-th layer to a monitoring device of an upper layer with respect to the N-th layer.

3. (Original)	The monitoring device according to claim 2, wherein the higher-rank connection point reachability information updating unit of the N-th layer and the inter-connection point reachability information updating unit of the N-th layer detect that the connection status between the connection point network devices has been changed by receiving a notification of a change in an operation status of an interface to which a link connecting the connection point network devices is connected from the connection point network device.

4. (Original)	The monitoring device according to claim 2, wherein, in a case in which the monitoring target of the N-th layer that is an upper layer with respect to the first layer has a plurality of higher-rank connection points of the N-th layer, the higher-rank connection point reachability information database of the N-th layer stores the plurality of higher-rank connection points of the N-th layer that can be reached from the user connection point, and the upper-layer notification unit of the N-th layer transmits updated information of the higher-rank connection point reachability information database of the N-th layer comprising the plurality of higher-rank connection points of the N-th layer to a monitoring device of an upper layer with respect to the N-th layer.

5. (Currently Amended) A monitoring device operable to make up a part of a network fault monitoring system operable to monitor reachability between a user connection point and another user connection point of a plurality of user connection points in a virtual network built on a network having layers made up with aggregations of network devices, the user connection point representing connection points between the virtual network and a user side and being in the network devices, wherein 
in a case in which a plurality of monitoring devices constitute a layer corresponding to a monitoring target layer of the aggregations of the network devices, and among the plurality of monitoring devices monitoring the aggregations of the network devices, the monitoring device belongs to a first layer that is a lowermost layer among a plurality of layers of the plurality of monitoring devices, the monitoring device comprises:
(i) a storage unit, implementing one or more processors, configured to store:
a higher-rank connection point reachability information database of the first layer storing the user connection point and a higher-rank connection point of the first layer in association with each other;
an inter-connection point reachability information database of the first layer storing a pair of user connection points comprised in monitoring target network devices of the monitoring device belonging to the first layer and reachability of the pair of user connection points in association with each other, the higher-rank connection point of the first layer representing a network device that can be reached from the user connection point and being comprised in a monitoring target aggregation of the first layer;
(ii) a higher-rank connection point reachability information updating unit of the first layer;
(iii) an inter-connection point reachability information updating unit of the first layer; and
(iv) an upper-layer notification unit of the first layer, 
wherein:
the higher-rank connection point reachability information updating unit of the N-th layer, when a change occurs in an operation status of an interface of the network device corresponding to the user connection point, updates the higher-rank connection point reachability information database of the first layer such that the higher-rank connection point of the first layer of the user connection point is updated to:
a) the network device comprised in the monitoring target aggregation of the first layer in a case in which the operation status is “activated”, or
b) “none” in a case in which the operation status is “deactivated”, 
the inter-connection point reachability information updating unit of the first layer updates the inter-connection point reachability information database of the first layer, when a change occurs in an operation status of the interface of the network device corresponding to the user connection point, such that the reachability between a pair of user connection points comprising the user connection point is updated to:
a) "present" in a case in which an interface corresponding to both of the pair of user connection points is “activated”, or
b) “absent” in a case in which the interface corresponding to both of the pair of user connection points is “deactivated”, and
	the upper-layer notification unit of the first layer transmits updated information of the higher-rank connection point reachability information database of the first layer to a monitoring device of an upper layer,
	wherein the storage unit configured to further store:
a higher-rank connection point reachability information database of an N-th layer storing (N+1) items in association with each other; and
an inter-connection point reachability information database of the N-th layer storing a pair of user connection points of which higher-rank connection points of an (N-1)-th layer are different in the higher-rank connection point reachability information database of the N-th layer and reachability of the pair of user connection points in association with each other,
the (N+1) items comprising the user connection point and higher-rank connection points from a higher-rank connection point of the first layer to a higher-rank connection point of the N-th layer,
the higher-rank connection point of the first layer representing a network device that can be reached from the user connection point and being comprised in a monitoring target aggregation of the first layer,
the higher-rank connection point of the N-th layer representing a network device that can be reached from the user connection point and connecting a monitoring target aggregation of the N-th layer different from a monitoring target aggregation of the monitoring device to the monitoring target aggregation of the monitoring device;
	wherein the monitoring device further comprises:
a higher-rank connection point reachability information updating unit of the N-th layer;
an inter-connection point reachability information updating unit of the N-th layer; and
an upper-layer notification unit of the N-th layer, and
wherein:
the higher-rank connection point reachability information updating unit of the N-th layer, when a change occurs in a connection status between connection point network devices representing network devices connecting the aggregations of the (N-1)-th layer, which are elements of monitoring target aggregations of the N-th layer, updates the higher-rank connection point reachability information database of the N-th layer such that the higher-rank connection point of the N-th layer of a user connection point whose higher-rank connection point of the (N-1)-th layer is one of the connection point network devices having changed reachability for the higher-rank connection point of the N-th layer in accordance with the change in the connection status is updated to:
a) “none” in a case in which reachability between the higher-rank connection point of the (N-1)-th layer and the higher-rank connection point of the N-th layer is “present”,
b) “none” in a case in which the reachability between the higher-rank connection point of the (N-1)-th layer and the higher-rank connection point of the N-th layer is “absent”,
c) “none” in a case in which a value of the higher-rank connection point of the (N-1)-th layer changes to “none”, or
d) the higher-rank connection point of the N-th layer that can be reached from the one of the connection point network devices, in a case in which a value of the higher-rank connection point of the (N-1)-th layer changes from "none" to the connection point network device becoming the higher-rank connection point of the (N-1)-th layer,
the inter-connection point reachability information updating unit of the N-th layer updates the inter-connection point reachability information database of the N-th layer, when a change in a connection status between the connection point network devices occurs, such that the reachability between a pair of user connection points whose higher-rank connection points of the (N-1)-th layer are the connection point network devices having changed reachability in accordance with the change in the connection status between connection point network devices is updated in accordance with the change in the connection status between the connection point network devices,
the inter-connection point reachability information updating unit of the N-th layer, when a change occurs in the reachability between one of the connection point network devices and one of the higher-rank connection points of the (N-1)-th layer corresponding to the user connection point, updates the reachability between a pair of user connection points comprising the user connection point corresponding to the higher-rank connection points of the (N-1)-th layer having the change in accordance with the reachability between the higher-rank connection points of the (N-1)-th layers of the pair of user connection points or the reachability between each of the higher-rank connection points of the (N-1)-th layers of the pair of user connection points and each of the pair of user connection points, and
the upper-layer notification unit of the N-th layer, when the N-th layer is a layer lower than an uppermost layer, transmits updated information of the higher-rank connection point reachability information database of the N-th layer to a monitoring device of an upper layer with respect to the N-th layer.

6 

10. (Previously Presented) A network fault monitoring system operable to monitor reachability between a user connection point and another user connection point of a plurality of user connection points in a virtual network built on a network having layers made up with aggregations of network devices, the user connection points representing connection points between the virtual network and a user side and being in the network devices, the network fault monitoring system comprising:
	a plurality of monitoring devices comprising a layer corresponding to a monitoring target layer of the aggregations of the network devices; and 
	among the plurality of monitoring devices monitoring the aggregations of the network devices:
a monitoring device belonging to a first layer that is a lowermost layer comprising: 
(i) a storage unit, implementing one or more processors, configured to store:
a higher-rank connection point reachability information database of an N-th layer storing (N+1) items in association with each other; and
an inter-connection point reachability information database of the N-th layer storing a pair of user connection points of which higher-rank connection points of an (N-1)-th layer are different in the higher-rank connection point reachability information database of the N-th layer and reachability of the pair of user connection points in association with each other,
wherein
the (N+1) items comprising the user connection point and higher-rank connection points from a higher-rank connection point of the first layer to a higher-rank connection point of the N-th layer,
the higher-rank connection point of the first layer representing a network device that can be reached from the user connection point and being comprised in a monitoring target aggregation of the first layer, and
the higher-rank connection point of the N-th layer representing a network device that can be reached from the user connection point and connecting a monitoring target aggregation of the N-th layer different from a monitoring target aggregation of the monitoring device to the monitoring target aggregation of the monitoring device;
(ii) a higher-rank connection point reachability information updating unit of the N-th layer;
(iii) an inter-connection point reachability information updating unit of the N-th layer; and
(iv) an upper-layer notification unit of the N-th layer,
wherein
the higher-rank connection point reachability information updating unit of the N-th layer, when a change occurs in a connection status between connection point network devices representing network devices connecting the aggregations of the (N-1)-th layer, which are elements of monitoring target aggregations of the N-th layer, updates the higher-rank connection point reachability information database of the N-th layer such that the higher-rank connection point of the N-th layer of a user connection point whose higher-rank connection point of the (N-1)-th layer is one of the connection point network devices having changed reachability for the higher-rank connection point of the N-th layer in accordance with the change in the connection status is updated to
a) “none” in a case in which reachability between the higher-rank connection point of the (N-1)-th layer and the higher-rank connection point of the N-th layer is “present”,
b) “none” in a case in which the reachability between the higher-rank connection point of the (N-1)-th layer and the higher-rank connection point of the N-th layer is “absent”,
c) “none” in a case in which a value of the higher-rank connection point of the (N-1)-th layer changes to “none”, or
d) the higher-rank connection point of the N-th layer that can be reached from the one of the connection point network devices, in a case in which a value of the higher-rank connection point of the (N-1)-th layer changes from “none” to the connection point network device becoming the higher-rank connection point of the (N-1)-th layer,
the inter-connection point reachability information updating unit of the N-th layer updates the inter-connection point reachability information database of the N-th layer, when a change in a connection status between the connection point network devices occurs, such that the reachability between a pair of user connection points whose higher-rank connection points of the (N-1)-th layer are the connection point network devices having changed reachability in accordance with the change in the connection status between connection point network devices is updated in accordance with the change in the connection status between the connection point network devices,
the inter-connection point reachability information updating unit of the N-th layer, when a change occurs in the reachability between one of the connection point network devices and one of the higher-rank connection points of the (N-1)-th layer corresponding to the user connection point, updates the reachability between a pair of user connection points comprising the user connection point corresponding to the higher-rank connection points of the (N-1)-th layer having the change in accordance with the reachability between the higher-rank connection points of the (N-1)-th layers of the pair of user connection points or the reachability between each of the higher-rank connection points of the (N-1)-th layers of the pair of user connection points and each of the pair of user connection points, and
the upper-layer notification unit of the N-th layer, when the N-th layer is a layer lower than an uppermost layer, transmits updated information of the higher-rank connection point reachability information database of the N-th layer to a monitoring device of an upper layer with respect to the N-th layer.

11. (Previously Presented) The network fault monitoring system according to claim 10, wherein the higher-rank connection point reachability information updating unit of the N-th layer and the inter-connection point reachability information updating unit of the N-th layer detect that the connection status between the connection point network devices has been changed by receiving a notification of a change in an operation status of an interface to which a link connecting the connection point network devices is connected from the connection point network device.

12. (Previously Presented) The network fault monitoring system according to claim 10, wherein, in a case in which the monitoring target of the N-th layer that is an upper layer with respect to the first layer has a plurality of higher-rank connection points of the N-th layer, the higher-rank connection point reachability information database of the N-th layer stores the plurality of higher-rank connection points of the N-th layer that can be reached from the user connection point, and the upper-layer notification unit of the N-th layer transmits updated information of the higher-rank connection point reachability information database of the N-th layer comprising the plurality of higher-rank connection points of the N-th layer to a monitoring device of an upper layer with respect to the N-th layer.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims have been amended to include allowable subject matter previously noted in first Non-Final office action.  Claim 1 has been amended to include the active steps from allowable Claim 2: “and wherein . when a change occurs in a connection status between the connection point network devices representing network devices connecting the aggregations of the (N-1)- th layer, a higher-rank connection point reachability information database of the N-th layer is updated such that the higher-rank connection point of the N-th layer of a user  connection point whose higher-rank connection point of the (N-1)-th layer is one of the connection point network devices having changed reachability for the higher-rank connection point of the N-th layer in accordance with the change in the connection status is updated to a) "none" in a case in which reachability between the higher-rank connection point of the (N-1)-th layer and the higher-rank connection point of the N-th layer is "present", b) "none" in a case in which the reachability between the higher-rank connection point of the (N-1)-th layer and the higher-rank connection point of the N-th layer is "absent", c) "none" in a case in which a value of the higher-rank connection point of the (N-1)-th layer changes to "none", or d) the higher-rank connection point of the N-th layer that can be reached from the one of the connection point network devices, in a case in which a value of the higher-rank connection point of the (N-1)-th layer changes from "none" to the connection point network device becoming the higher-rank connection point of the (N-1)-th layer, when a change in a connection status between the connection point network devices occurs, an inter-connection point reachability information database of the N-th layer is updated, such that the reachability between a pair of user connection points whose higher-rank connection points of the (N-1)-th layer are the connection point network devices having changed reachability in accordance with the change in the connection status between connection point network devices is updated in accordance with the change in the connection status between the connection point network devices, when a change occurs in the reachability between one of the connection point network devices and one of the higher-rank connection points of the (N-1)-th layer corresponding to the user connection point, the reachability between a pair of user connection points comprising the user connection point corresponding to the higher-rank connection points of the (N-I)-th layer having the change in accordance with the reachability between the higher-rank connection points of the (N-i)-th layers of the pair of user connection points or the reachability between each of the higher-rank connection points of the (N-1)-th layers of the pair of user connection points and each of the pair of user connection points is updated, and when the N-th layer is a layer lower than an uppermost layer, updated information of the higher-rank connection point reachability information database of the N-th layer to a monitoring device of an upper layer with respect to the N-th layer is transmitted.” 
and Claim 5 has been amended to include subject matter from allowable claim 6: “wherein the storage unit configured to further store: a higher-rank connection point reachability information database of an N- th layer storing (N+1) items in association with each other; and an inter-connection point reachability information database of the N-th layer storing a pair of user connection points of which higher-rank connection points of an (N-1)-th layer are different in the higher-rank connection point reachability information database of the N-th layer and reachability of the pair of user connection points in association with each other, the (N+1) items comprising the user connection point and higher- rank connection points from a higher-rank connection point of the first layer to a higher-rank connection point of the N-th layer, the higher-rank connection point of the first layer representing a network device that can be reached from the user connection point and being comprised in a monitoring target aggregation of the first layer, the higher-rank connection point of the N-th layer representing a network device that can be reached from the user connection point and connecting a monitoring target aggregation of the N-th layer different from a monitoring target aggregation of the monitoring device to the monitoring target aggregation of the monitoring device; wherein the monitoring device further comprises: a higher-rank connection point reachability information updating unit of the N-th layer; an inter-connection point reachability information updating unit of the N- th layer; and an upper-layer notification unit of the N-th layer, and wherein: the higher-rank connection point reachability information updating unit of the N-th layer, when a change occurs in a connection status between connection point network devices representing network devices connecting the aggregations of the (N-1)-th layer, which are elements of monitoring target aggregations of the N-th layer, updates the higher-rank connection point reachability information database of the N-th layer such that the higher-rank connection point of the N-th layer of a user connection point whose higher-rank connection point of the (N-1)- th layer is one of the connection point network devices having changed reachability for the higher-rank connection point of the N-th layer in accordance with the change in the connection status is updated to: a) "none" in a case in which reachability between the higher-rank connection point of the (N-1)-th layer and the higher-rank connection point of the N-th layer is "present", b) "none" in a case in which the reachability between the higher- rank connection point of the (N-1)-th layer and the higher-rank connection point of the N-th layer is "absent", c) "none" in a case in which a value of the higher-rank connection point of the (N-1)-th layer changes to "none", or d) the higher-rank connection point of the N-th layer that can be reached from the one of the connection point network devices, in a case in which a value of the higher-rank connection point of the (N-1)-th layer changes from "none" to the connection point network device becoming the higher-rank connection point of the (N-1)-th layer, the inter-connection point reachability information updating unit of the N- th layer updates the inter-connection point reachability information database of the N-th layer, when a change in a connection status between the connection point network devices occurs, such that the reachability between a pair of user connection points whose higher-rank connection points of the (N-1)-th layer are the connection point network devices having changed reachability in accordance with the change in the connection status between connection point network devices is updated in accordance with the change in the connection status between the connection point network devices, the inter-connection point reachability information updating unit of the N- th layer, when a change occurs in the reachability between one of the connection point network devices and one of the higher-rank connection points of the (N-1)-th layer corresponding to the user connection point, updates the reachability between a pair of user connection points comprising the user connection point corresponding to the higher-rank connection points of the (N-1)-th layer having the change in accordance with the reachability between the higher-rank connection points of the (N-1)-th layers of the pair of user connection points or the reachability between each of the higher-rank connection points of the (N-1)-th layers of the pair of user connection points and each of the pair of user connection points, and the upper-layer notification unit of the N-th layer, when the N-th layer is a layer lower than an uppermost layer, transmits updated information of the higher- rank connection point reachability information database of the N-th layer to a monitoring device of an upper layer with respect to the N-th layer.” Claim 10 recites essentially the same steps as claim 2, but as a Network Fault monitoring system. An updated search did not result in a prior art or a combination of arts that would anticipate nor render the claims obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
Claims 1-5, 10-12, renumbered 1-5, 6-8 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUI H KIM whose telephone number is (571)272-8133. The examiner can normally be reached 7:30-5 M-R, M-F alternating.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 5712725863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUI H KIM/               Examiner, Art Unit 2453                                                                                                                                                                                         
/DHAIRYA A PATEL/             Primary Examiner, Art Unit 2453